DETAILED ACTION
Claims 1-16 are under current consideration.
The objection to the instant specification has been withdrawn in view of the amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Marques (WO 2017/075596-cited by the IDS) and/or Lustig et al. (J. Clinical Microbiology, 2017-cited by the IDS) in further view of Rodrigo et al. (Virology, 2009-cited by the IDS).
The claims are directed to (in part): a method of detecting a recent infection in a subject by one or more flaviviruses comprising: obtaining a biological sample from the subject; contacting the biological sample with one or more flavivirus NS1 proteins; and measuring an amount of anti-NS1 IgG3 in the biological sample; wherein the presence of anti-NS1 IgG3 indicates that recent infection by the one or more flaviviruses; see instant claim 1.
Marques describes flavivirus polypeptides which do not comprise the amino acid sequence of a full-length flavivirus NS1 polypeptide and the methods of use thereof; see abstract. See p. 6, lines 1+ which describes an epitope present on the DENV NS1 protein, called DV3-D10. The inventor teaches that the epitope is present on all DV serotypes and other flaviviruses, including WNV and JEV; see p. 6, lines 22+ and instant claim 2. See Example 7, p. 42 for describing IgG titers anti DV3-D10 in subjects infected with dengue and the teaching that IgG anti DV3-D10 is present early during infection on p. 45, lines 12+. The inventor teaches obtaining a biological sample, including a serum sample; see p. 47, lines 1+ and claim 6. See p. 32, lines 25+, p. 33, lines 11+ and Example 2, p. 39 for describing contacting the DV3-D10 with a biological 
Lustig teaches an NS1-based Zika virus ELISA in infected subjects; see title and claim 4. See abstract teaching the detection of Zika virus IgG antibodies were detected starting from 5 days post-symptom onset and see Results section on p. 1985 disclosing the use of serum samples. 
Marques and/or Lustig do not explicitly express that the amount of anti-NS1 IgG measured is IgG3; measuring an amount of anti-NS1 IgG1, anti-NS1 IgG2 or anti-NS1 IgG4 (claim 7); and, measuring an amount of anti-NS1 total IgG corresponding to one or more flaviviruses (claim 8).
Rodrigo teaches that Dengue virus neutralization is modulated by IgG antibodies, including IgG1, IgG3 and IgG4; see title and abstract. The author also teaches that IgG3 provides the strongest neutralizing activity; see abstract.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the methods of Marques and/or Lustig and incorporate determining the amount of IgG3 antibodies, the total amount of IgG antibodies and other IgG antibodies (e.g. IgG1) which may be present in the sample. One would have been motivated to do for the advantage of determining if the strongest neutralizing antibody IgG3 is present, to calculate different percentages of the IgG3 and others based on the total amount of IgG antibodies in a sample and to provide a complete antibody profile of the different IgG antibodies in the sample.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and etc.
The invention as a whole is clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Marques (WO 2017/075596-cited by the IDS) in further view of Rodrigo et al. (Virology, 2009-cited by the IDS).
The claims are directed to (in part): a method of measuring efficacy of a flaviviral vaccine comprising: obtaining a biological sample from a subject administered the flaviviral vaccine; contacting the biological sample with one or more flavivirus NS1 proteins corresponding to the flavivirus; and measuring an amount of anti-NS1 IgG3 biological sample; wherein an increase in the amount of anti-NS1 IgG3 relative to control indicates efficacy of the flavivirus; see claims 9. Claim 11 is directed to a kit comprising one or more flavivirus NS1 proteins and an anti-NS1 IgG3 antibody.
Marques provides methods for determining the effectiveness of vaccines against the flavivirus, wherein such methods include measuring antibodies that specifically bind a DV3-D10 polypeptide in a biological sample; see p. 2, lines 31+. The inventor teaches obtaining a biological sample from a subject before and after the administration of a yellow fever vaccine (p. 47, lines 15+); contacting the biological sample with one or more flavivirus NS1 proteins corresponding to the flavivirus (p. 33, lines 11+ and Example 2, p. 39) and measuring the amount of anti-NS1 IgG, including those antibodies which specifically bind to the DV3-D10 polypeptides and amino acid sequences SEQ ID NO: 1-11, and identifying IgG (p. 32, lines 13+ and Example 2, p. 
Marques does not explicitly express measuring an amount of anti-NS1 IgG3 in a biological sample (claim 9); measuring an amount of anti-NS1 IgG1, anti-NS1 IgG2 or anti-NS1 IgG4 (claim 10); and, a kit comprising one or more flavivirus NS1 proteins and an anti-NS1 IgG3 antibody (claim 11). 
Rodrigo teaches that Dengue virus neutralization is modulated by IgG antibodies, including IgG1, IgG3 and IgG4 as determined by using epitope-matched humanized mAbs; see title and abstract. The author also teaches that IgG3 provides the strongest neutralizing activity; see abstract.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the methods of Marques and incorporate determining the amount of IgG3 antibodies and other IgG antibodies (e.g. IgG1) which may be present in the sample. One would have been motivated to do for the advantage of determining if the strongest neutralizing antibody IgG3 is present and to provide a complete antibody profile of the different IgG antibodies in the sample.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising one or more flavivirus NS1 proteins and an anti-NS1 IgG3 antibody. One would have been motivated to do so for the advantage of storing, shipping and transporting the detection kit. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, preparing a kit of all of the necessary component to perform a method.
The invention as a whole is clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Marques (WO 2017/075596-cited by the IDS) in further view of Rodrigo et al. (Virology, 2009-cited by the IDS).
A method of detecting a prior Dengue virus infection in a subject comprising: obtaining a biological sample from the subject previously immunized with a Dengue virus vaccine comprising one or more non-Dengue flavivirus proteins; contacting the biological sample with one or more Dengue virus NS1 proteins in an assay wherein there is a low cross-reactivity with the one or more non-Dengue flavivirus proteins; and measuring an amount of one or more of anti-Dengue virus NS1 total IgG, NS1 IgG1, NS1 IgG2, NS1 IgG3 and NS1 IgG4; wherein an increase in the one or more measured amounts relative to one or more controls indicates the prior Dengue virus infection; see claim 12.
Marques describes a method of detecting a prior Dengue virus infection in a subject; see p. 32, lines 13+, p. 43, line 6 and p. 45, line 12 for disclosing methods of detecting a Dengue virus early in the infection and the presence of antibodies that specifically bind to the DV3-D10 polypeptides in a sample obtained from a subject with multiple exposures. Marques describes obtaining a biological sample from the subject 
Marques does not explicitly express measuring an amount of anti-NS1 IgG1 (claim 16). 
Rodrigo teaches that Dengue virus neutralization is modulated by IgG antibodies, including IgG1, IgG3 and IgG4 as determined by using epitope-matched humanized mAbs; see title and abstract. The author also teaches that IgG3 provides the strongest neutralizing activity; see abstract.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the methods of Marques and incorporate determining the amount of specific IgG antibodies, including IgG1, which may be present in the sample. One would have been motivated to do for the advantage of providing a complete antibody profile of the different IgG antibodies in the sample.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, determining the different IgG antibodies in a samples has been successfully demonstrated by Rodrigo.
The invention as a whole is clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. Applicant argues that the Office Action admits that there no teaching in the Marques and Lustig references that the IgG antibodies detected early in infection include IgG3 and there is no evidence that neutralizing activity of IgG3 correlates directly with time of production. Applicant concludes that the prior art does not show that IgG3 is produced early after flavivirus infection.
The argument is not clear for step c) of claim 1 teaches “measuring an amount of anti-NS1 IgG3 in the biological sample” and this encompasses an amount of zero. Separately, it would have been obvious to one of ordinary skill in the art to measure and profile the different IgGs found in a sample. Of note, the Marques reference clearly teaches that using samples at 1-60 days post onset of symptoms throughout the document; see at least p. 43, Table 4.
Applicant further contends that the combined references, Marques, Lustig and Rodrigo, fails to teach or suggest that IgG3 is an indicator of a recent infection. Applicant further notes that IgG3 is produced early in the flavivirus infection and that its levels drop later in infection was shown in Figure 3B. Applicant notes that the combined art fails to teach these findings. 
In response, the Marques reference teaches using biological samples 1-60 days following the onset of symptoms throughout the document for the detection of antibodies. The instant claims do not require determining a drop in IgG3 levels. The claims merely require detecting anti-NS1 IgG3 and other anti-NS-1 antibodies; see instant claim 7. Marques meets the steps.
Applicant argues that Marques or Rodrigo do not teach measuring the levels of IgG3 soon after vaccination. The argument is not clear for measuring IgGs and providing an antibody profile of a sample following immunization within a 6 month timeframe (e.g. 2 weeks following immunization) would be obvious to do. 
Applicant argues that one of ordinary skill in the art would not find it obvious to detect a prior Dengue virus infection in a previously immunized subject based on the 
The arguments are not persuasive and the rejections are maintained for reasons of record.
Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648